DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “oral care device” in Claim 14; and “flossing device” in Claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-11, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pesach et al. (US 2020/0359777 A1).
Regarding Claim 1,  Pesach discloses a method for monitoring a position of an oral care device (502) in the mouth (124) of a user, the method comprising: emitting energy toward an outside surface of the user's face (136) by an energy emitter (542/546 see Paragraph 0177, and Fig. 5) of the oral care device (502); receiving reflected energy (see Paragraph 0290) from the outside surface of the user's face corresponding to the emitted energy by an energy detector (506/518, see Paragraph 0279) of the oral care device (502), wherein the energy detector (506/518) is configured to generate one or more signals based on the received reflected energy, wherein the energy detector (506/518) sends the one or more signals to a processor (510, see Paragraphs 0072-0074); and determining the position (see Abstract, and Paragraphs 0008-10, 0026, and 0028)   of the oral care device (502) in the mouth (124) of the user, by the processor (510), based on assessing or analyzing the one or more signals for the received reflected energy and detected facial characteristics information of the user which relates to one or more facial features (See Paragraphs 0134-136, 0168, and 0174) on the outside (See Paragraph 0174) surface of the user's face (136). See Figs. 1A, 1B and 4-5.
Regarding Claims 2 and 4, Pesach discloses the method as claimed in Claim 1, as previously discussed above, wherein the facial characteristics information of the user further comprises of facial characteristics information derived from the received reflected energy. See Paragraph 0021 and 0042. Claim 4 further limits only the “metadata” optional limitation of Claim 2; therefore, Claim 4 (by virtue of its dependency upon Claim 2) is anticipated by the disclosure of Pesach.  It is further noted that Pesach discloses the use of metadata (sex, height, weight, age). See Pesach, Paragraph 0219.
Regarding Claim 3, Pesach discloses the method as claimed in Claim 2, as previously discussed above, wherein the facial characteristics information of the user are obtained by processing the received reflected energy. See Paragraphs 0213-0221, and Fig. 6.
Regarding Claim 5, Pesach discloses the method as claimed in Claim 1, as previously discussed above, further comprising the step of mapping to indicate the position of the oral care device in the mouth of the user based on the received reflected energy and detected facial characteristics information of the user. See Pesach, Fig. 2 and Fig. 6, Paragraph 0213-21; and 0335.
Regarding Claim 6, Pesach discloses the method as claimed in Claim 5, as previously discussed above, further comprising the step of selecting the mapping from a plurality of mappings, based on the facial characteristics information of the user. See Pesach, Paragraph 0217-20.
Regarding Claim 7, Pesach discloses the method as claimed in Claim 6, as previously discussed above, wherein each of the plurality of mappings relates to a different group of people, each group sharing at least certain facial characteristics or metadata (See Pesach Paragraph 0219, referencing: sex, age, height, weight); the at least certain facial characteristics or metadata, of each group and the facial characteristics information of the user are used to identify which group is most relevant to the facial characteristics information of the user; and the selection of the mapping corresponds to the identified group. See Pesach, Paragraph 0217-20.
Regarding Claim 8, Pesach discloses the method as claimed in Claim 5, as previously discussed above, further comprising the step of adjusting the mapping based on the facial characteristics information of the user.  See Pesach, Paragraph 0195 and 0209.
Regarding Claim 10, Pesach discloses the method as claimed in Claim 1, as previously discussed above, wherein the energy is at least one of: electromagnetic energy, acoustic energy. The emitted light source (See Paragraphs 0047-49, 0053-55, and 0177) constitutes electromagnetic energy.
Regarding Claim 11, Pesach discloses the method as claimed in Claim 1, as previously discussed above, wherein the receiving of reflected energy comprises the step of measuring capacitance, reflected intensity, or reflected polarization of the received reflected energy. Pesach discloses “a weight of a landmark and/or set of landmarks is based upon measured visibility . .  .” See Pesach, Paragraph 0206. “Measured visibility” is being construed by the Examiner (under a broadest reasonable interpretation of the instant claim language) to be consistent with measuring the “reflected intensity.”
Regarding Claim 14, Pesach discloses an oral care system comprising: an oral care device (502) having an energy emitter (542/546 see Paragraph 0177, and Fig. 5) and an energy detector detector (506/518, see Paragraph 0279); the energy emitter (542/546) configured to emit energy toward an outside surface of a user's face (136); the energy detector (506/518) configured to receive reflected energy from the outside surface of the user's face (136) corresponding to the emitted energy, generate one or more signals based on the received reflected energy, and send the one or more signals to a processor (510, see Paragraphs 0072-0074); and the processor (510) configured to assess or analyze the one or more signals received from the energy detector (506/518) to determine a position of the oral care device in a mouth (124) of the user, wherein the one or more signals is based on the reflected energy and facial characteristics of the user which relates to one or more facial features on the outside surface of the user's face (136).
Regarding Claim 15, Pesach discloses the oral care system as claimed in claim 14, wherein at least one of: the oral care device (502)  is a device chosen from a group of devices comprising a toothbrush, a flossing device, or an oral irrigator, and a handle (503) for receiving a care head (504) for any of the foregoing devices, or a care head (504) for any of the foregoing devices; and the processor (510) is comprised in at least a remote server or an interface device (514) to provide user information about the use of the oral care device (502), wherein the interface device (514) is chosen from a group of interface devices comprising a smart phone, a tablet, the oral care device (502, see Paragraph 0282), or the care head. See Fig. 5.
Regarding Claim 16, Pesach discloses the oral care system as claimed in claim 14, wherein the oral care device (502) is configured to communicate with the processor (510). See Paragraphs 0073-76 and 0353.
Regarding Claim 17, Pesach discloses the oral care system as claimed in claim 1, wherein the facial characteristics information of the user further comprises size, shape, or location of eyes, nose, or mouth of the user. See Paragraphs 0120, 0123, 0129, 0174, 0196, and 0208.
Regarding Claim 18, Pesach discloses the oral care system as claimed in claim 14, wherein the facial characteristics information of the user further comprises size, shape, or location of eyes, nose, or mouth of the user.  See Paragraphs 0120, 0123, 0129, 0174, 0196, and 0208.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pesach, in view of Vetter et al. (EP 3141151 A1).
Regarding Claim 9, Pesach discloses the method as claimed in Claim 1, as previously discussed above. Pesach teaches a calibration process. See Paragraph 0162.
Pesach may not explicitly disclose wherein the method further comprises emitting setting energy towards the user's face; and receiving reflected setting energy from the user's face corresponding to the emitted energy; and determining the amount of the energy to be emitted towards the user's face in the step of emitting energy based on the reflected setting energy; or determining the amount of energy to be emitted towards the user's face in the step of emitting energy based on data relating to one or more facial characteristics of the user or metadata related to the user.
However, Vetter teaches the step of emitting and receiving setting energy to check the illumination and optimize the image quality.  See Vetter, Page 10, Lines 29-32.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method disclosed by Pesach to further comprise of emitting setting energy towards the user's face; and receiving reflected setting energy from the user's face corresponding to the emitted energy; and determining the amount of the energy to be emitted towards the user's face in the step of emitting energy based on the reflected setting energy, as taught by Vetter, for the purpose of checking, analyzing, and optimizing the proper amount of light being emitted and received to optimize the quality of the information received from the reflected energy. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the references or combination thereof in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723